Citation Nr: 1227396	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  05-36 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This case was most previously before the Board in August 2010.  A note in the file dated in March 2007 reflects that the Veteran no longer desires a Board hearing on this matter.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA examination, which was necessary to decide the issue of entitlement to TDIU.

2.  The Veteran failed to appear at the examination, and he has not presented good cause for his failure to appear.


CONCLUSION OF LAW

The issue of entitlement to TDIU must be denied as a matter of law.  38 C.F.R. § 3.655 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  Id.  

This case was previously before the Board in August 2010.  The Board remanded the matter for an examination in order to assess the impact of the Veteran's service-connected disabilities on his employability.  Upon remand, the Veteran was scheduled for a VA examination in April 2012, but he failed to report to the examination.

A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (stating that a claim for an award of TDIU is either part of an initial adjudication of a claim or a claim for an increased rating).  Here, the Veteran's TDIU claim was not part of the initial adjudication of his claim, as such it must be considered to be an increased rating claim.

The regulations provide that when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  Thus, the Board must determine (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

The Board previously found, in August 2008 and then again August 2010, that a VA examination was necessary in order to assess the impact of the Veteran's service-connected disabilities on his employability.  In this regard, the Board notes that there are no pertinent clinical findings in the claims file pertaining to the Veteran's service-connected disabilities (left lower extremity disability and lumbar spine disability) since a December 2005 VA examination; and, even then, the VA examiner did not offer any opinion concerning the effects of the Veteran's service-connected disabilities on his employability.  

The claims file also contains evidence that would appear to suggest that the Veteran's employment difficulties may be related to nonservice-connected disabilities, and disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

The Veteran has provided several statements in which he has alleged that he cannot work, and he submitted several letters from a former employer indicating that the Veteran had missed time from work.  However, this letter did not assert that the Veteran was totally unemployable in any line of work.  Additionally, as a lay person, the Veteran lacks the requisite training and expertise to provide a complex vocational opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion alone is considered insufficient to establish that he is unemployable.
 
The claims file reveals that the Veteran was sent notice of the VA examination in February 2012, approximately two months prior to the April 25, 2012 examination, but he failed to report to the examination and since then he has not submitted any correspondence (such as providing any good cause for his failure to report).  In June 2012 the Veteran's representative acknowledged that the Veteran had failed to report for the April 2012 VA examination, but did not assert any good cause for the failure to report.  Rather, the representative argued that an examination was not necessary to render a decision.  Yet, the representative did not offer any compelling reason for such a conclusion, and, as the Board explained above, the evidence of record is simply too incomplete to determine whether the Veteran's service connected disabilities render him unemployable.  The representative directed the Board to "the contents of the substantive appeal and the briefs filed by or on behalf of the [Veteran]."  Unfortunately, a review of these documents consists mainly of the Veteran's assertion that he cannot work, which again serves to suggest that an examination is needed, but is not sufficient to establish unemployability.

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record does not contain any evidence showing that the Veteran was not informed of the date, time, and place of the April 2012 VA examination.  There is similarly no indication that the Veteran did not receive the May 2102 supplemental statement of the case that addressed his failure to appear for the April 2012 VA examination.  Moreover, the Board previously remanded the Veteran's claim specifically to give him a second opportunity to attend a VA examination, as it was felt that notice had been sent to an incorrect address.  As such, multiple documents were sent to the Veteran alerting him either to his scheduled examination or to his having failed to report.  None of those documents was identified as undeliverable, and the Veteran has not responded or updated VA that his address changed.  As such, the presumption of regularity dictates that the Veteran received the notice of the scheduled examination.  See Kyhn v. Shinseki, 23 Vet. App. 335 (2010).

The Board acknowledges that the most recent document that was sent to the Veteran was returned as undeliverable.  However, the Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  To this end, the Veteran bears the responsibility for providing VA a reliable address for receiving mail and to keep VA informed of any changes to that address.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993) ("In the normal course of events, it is the burden of the veteran to keep...VA apprised of his whereabouts.").  Thus, while the Veteran may have relocated since missing his scheduled VA examination, he has not so informed VA.  More importantly, even if he relocated, there is no indication that he did not receive notice regarding his scheduled VA examination, and therefore good cause (which has yet to be provided) would still be necessary to explain why he missed the hearing.

In sum, the Veteran was scheduled for a VA examination, which was necessary to decide his claim for entitlement to TDIU.  He failed to appear at the examination, and he has not presented good cause for the failure to appear.  Accordingly, his claim must be denied.  38 C.F.R. § 3.655.

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a TDIU is denied.


____________________________________________ 
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


